Mr. Justice Waterman delivered the opinion of the Court. TJpon a former occasion this cause was here. The opinion then and now entertained by this court is reported in 62 Ill. App. 585. After the remanding of the cause, appellant asked leave to amend his plea, which leave the court properly refused to give. A petition for rehearing does not change the. time at which a final judgment, previously entered, takes effect. West Chicago Park Commrs. v. Kincade, 64 Ill. App. 113. The judgment of the Superior Court is affirmed.